DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted January 28, 2021, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-voltage” in claim 1 lines 10-12 is a relative term which renders the claim indefinite. The term “high-voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “low-voltage” in claim 2 lines 2 and 4 as well as the term “high-voltage” in claim 2 lines 4-5 is a relative term which renders the claim indefinite. The term “low-voltage” and the term “high-voltage” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “high-voltage” in claim 3 line 3 is a relative term which renders the claim indefinite. The term “high-voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “low-voltage” in claim 5 line 5 is a relative term which renders the claim indefinite. The term “low-voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “low-voltage” as well as the term “high-voltage” in claim 7 is a relative term which renders the claim indefinite. The term “low-voltage” and the term “high-voltage” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “high-voltage” in claim 11 line 1 is a relative term which renders the claim indefinite. The term “high-voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “high-voltage” in claim 12 lines 13 and 14 is a relative term which renders the claim indefinite. The term “high-voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “low-voltage” in claim 13 lines 2-3 is a relative term which renders the claim indefinite. The term “low-voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “high-voltage” in claim 14 lines 2-3 is a relative term which renders the claim indefinite. The term “high-voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzui (JP, 2007-273353) (on the January 28, 2021 IDS).
Regarding claim 1, Suzui teaches a battery system (battery structure; Title) comprising:
a housing including a housing frame (battery cover 102 plus restrain plates 118 and 116) and a base frame (insulating tray 200), the housing frame and the base frame enclosing a housing space (Figs. 1 and 3);
a battery module (battery modules 130) including a plurality of battery cells electrically connected to each other via a bus bar (bus bar modules 112, 114), the battery module being in the housing space (Fig. 3);
a tray (122) including a tray frame (edges of tray) and a tray base (middle/base of tray) (Fig. 3); and
a battery management system (ECU 1100) including a liquid detector (para. [0032]), wherein:
the liquid detector is configured to detect a liquid inside the tray (para. [0032]), and
the liquid detector includes a high-voltage conductor (the voltmeter of Fig. 4 including the applicable wiring; this voltmeter is fully capable of functioning as a high-voltage conductor), a first end of the high-voltage conductor being connected to the bus bar (the voltmeter is connected to the busbar at least electrically).  
Suzui teaches a printed wiring 210 that is on the top of the base frame/insulating tray 200 (Fig. 4; para. [0031]).  Suzui is silent regarding a battery system wherein a second end of the high-voltage conductor being between the base frame and the tray base.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-voltage conductor of Suzui by moving the printed wiring 210 or by adding additional printed wiring to the bottom of the base frame/insulating tray 200 resulting in the second end of the high-voltage conductor being between the base frame and the tray base when doing so best helps to detect liquid in the tray.  
Regarding claim 2, Modified Suzui teaches a battery system wherein the liquid detector of the battery management system further includes a low-voltage conductor (the voltmeter of Fig. 4 including the applicable wiring; this voltmeter is fully capable of functioning as a low-voltage conductor), a first send of the low-voltage conductor being connected to the battery management system (the voltmeter is connected to the busbar at least electrically).
Regarding claim 3, modified Suzui teaches a battery system wherein the liquid detector of the battery management system includes a resistance monitor (current sensor) is configured to monitor a resistance between the high-voltage conductor and the tray base (para. [0011]).  
Regarding claim 4, modified Suzui teaches a battery system wherein the resistance monitor (current sensor) is configured to monitor a resistance between the low-voltage conductor and the tray base (para. [0011]).
Regarding claim 11, modified Suzui is silent regarding a battery system wherein the high-voltage conductor is integrally formed with the bus bar.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system of modified Suzui by incorporating a high-voltage conductor that is integrally formed with the bus bar when doing so makes it easier to manufacture battery system.  
Regarding claim 15, modified Suzui teaches a vehicle including the battery system as claimed in claim 1 (paras. [0002] and [0010]).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzui as applied to claim 2 above, and further in view of Kim et al. (US 2019/0334343).
Regarding claim 5, modified Suzui teaches a battery system wherein the liquid detector of the battery management system is configured to detect liquid between the low-voltage conductor and the tray base (paras. [0010] – [0042]; Figs. 1-6).  Modified Suzui is silent regarding a battery system wherein the battery management system and the tray are connected to the same ground.  However, Kim et al. teaches that it is known in the art to have a battery system wherein the battery management system and the tray are connected to the same ground (para. [0029]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system of Suzui to incorporate a battery management system and a tray that are connected to the same ground as taught by Kim et al. in order to shut the battery system down if liquid is detected in an effort to protect the person using the system (Kim et al., Abstract).  

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzui as applied to claim 2 above, and further in view of Yang et al. (US 2013/0181826).
Regarding claim 6, modified Suzui is silent regarding a battery system wherein the tray base has a sloped surface.  However, Yang et al. teaches that it is known in the art to have a battery system wherein the tray base has a sloped surface (Figs. 1 and 3).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray base of modified Suzui by incorporating a tray base that has a sloped surface as taught by Yang et al. in order to keep the battery cells from being short-circuited (Yang et al., para. [0037]).  
Regarding claim 7, modified Suzui is silent regarding a battery system wherein: the tray base with the sloped surface includes a reservoir, and the liquid detector of the battery management system is configured to detect liquid inside the reservoir.  However, Yang et al. teaches that it is known in the art for a battery system to have a tray base with a sloped surface includes a reservoir (collection portion 4) and a liquid detector (detection components 5) of the battery management system that is configured to detect liquid inside the reservoir (Abstract; paras. [0010], [0035] and [0040]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of modified Suzui by incorporating a tray base with a sloped surface including a reservoir, and a liquid detector of the battery management system that is configured to detect liquid inside the reservoir as taught by Yang et al. in order to determine whether there is a problem with the battery so as to carry out maintenance and replacement in time and reduce the possibility of occurrence of risks (Yang et al., para. [0040]).
The recitation "configured to detect liquid inside the reservoir” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 8, modified Suzui is silent regarding a battery system wherein: the second end of the high-voltage conductor and the second end of the low-voltage conductor are inside the reservoir, and the second end of the low-voltage conductor is between the second end of the high-voltage conductor and a base of the reservoir.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-voltage conductor and the low-voltage conductor of modified Suzui such that the second end of the high-voltage conductor and the second end of the low- voltage conductor are inside the reservoir, and the second end of the low-voltage conductor is between the second end of the high-voltage conductor and a base of the reservoir when doing so best helps to detect water inside the tray.  
Regarding claim 9, one of ordinary skill in the art can appreciate that the reservoir of modified Suzui has an optically detectable surface since it is visible (Figs. 1 and 3).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzui and Yang et al. as applied to claim 7 above, and further in view of Phlegm et al. (US 2014/0190568).
Regarding claim 10, modified Suzui is silent regarding a battery system wherein the reservoir including a drainage plug.  However, Phlegm teaches that it is known in the art for a battery system to have a reservoir including a drainage plug (para. [0035]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir of modified Suzui by incorporating a drainage plug as taught by Phlegm et al. in order to drain liquid from the battery housing in the event of a leak (Phlegm et al, para. [0035]; one of ordinary skill in the art can also appreciate that drainage plugs are well known in the art).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724